UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4602
BRENDA S. BEDNORZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-96-707)

                      Submitted: March 6, 2001

                      Decided: March 26, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BEDNORZ
                               OPINION

PER CURIAM:

   Brenda S. Bednorz appeals the district court’s order revoking her
term of supervised release and sentencing her to eighteen months
imprisonment. Bednorz’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Although Bednorz was
informed of her right to file a supplemental brief, she has not done
so. Her attorney raises three issues.

   First, Bednorz challenges the sufficiency of the evidence to support
the district court’s finding that she violated the terms of her super-
vised release. The district court need only find a violation of a condi-
tion of supervised release by a preponderance of the evidence. See 18
U.S.C.A. § 3583(e)(3) (West 2000). The Government presented evi-
dence establishing that Bednorz admitted to the police that she com-
mitted new criminal conduct while on supervised release by stealing
from her employer, that she failed to report her employment to her
probation officer, and that she submitted false monthly reports to her
probation officer, all in violation of the terms of her supervised
release. Thus, there was a sufficient factual basis in the record for the
district court to find by a preponderance of the evidence that Bednorz
violated her supervised release.

   Second, Bednorz challenges the district court’s revocation of her
supervised release and the sentence imposed upon revocation. We
review the district court’s decision to revoke a defendant’s supervised
release and impose a term of imprisonment for abuse of discretion.
United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The dis-
trict court abuses its discretion when it fails or refuses to exercise its
discretion or when its exercise of discretion is flawed by an erroneous
legal or factual premise. See James v. Jacobson, 6 F.3d 233, 239 (4th
Cir. 1993).

   Under 18 U.S.C. § 3583(e)(3) (West 2000), the district court may
revoke a defendant’s supervised release upon a finding, by a prepon-
derance of the evidence, that the defendant violated a term of her
supervised release. Since the district court properly found that Bed-
norz violated not one, but three separate conditions of her supervised
                      UNITED STATES v. BEDNORZ                         3
release, we conclude that the district court did not abuse its discretion
in revoking Bednorz’s supervised release. Furthermore, since the sen-
tence imposed is well within the limits prescribed by statute and by
the guidelines, we conclude that the district court did not abuse its
discretion in sentencing Bednorz.

   Third, Bednorz contends that the district judge committed plain
error by failing to recuse himself. Bednorz claims the district judge
harbored personal bias towards her, that his impartiality could reason-
ably be questioned, and that as a result he should have recused him-
self pursuant to 28 U.S.C. § 455 (1994). Because Bednorz did not
bring this issue to the attention of the district court, we review for
plain error. See Fed. R. Crim. P. 52(b); United States v. Olano, 507
U.S. 725, 731-32 (1993). Finding none, we affirm.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the district court’s
revocation of Bednorz’s supervised release and the ensuing sentence.
This court requires that counsel inform his client, in writing, of her
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED